[Cite as In re M.D., 2019-Ohio-1930.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                 )

IN RE: M.D.                                          C.A. No.      18CA0085-M
       P.C.


                                                     APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
                                                     COURT OF COMMON PLEAS
                                                     COUNTY OF MEDINA, OHIO
                                                     CASE Nos. 2015 12 AB 0048
                                                                2015 12 DE 0049

                                 DECISION AND JOURNAL ENTRY

Dated: May 20, 2019



        SCHAFER, Judge.

        {¶1}     Appellant, P.C. (“Father”), appeals from a judgment of the Medina County Court

of Common Pleas, Juvenile Division, that terminated his parental rights and placed his two minor

children in the permanent custody of Medina County Job and Family Services (“MCJFS”). This

Court affirms.

                                                I.

        {¶2}     Father is the biological father of M.D., born October 30, 2007; and P.C., born

May 16, 2016. The children’s mother did not appeal from the trial court’s judgment.

        {¶3}     M.D. and P.C. were removed from the custody of their parents during December

2015 because of prior cases involving the parents and the fact that M.D. came to school with

bruises on his body, which were determined to be the result of excessive physical discipline by

Father. Father was later convicted of felony domestic violence. At the time of his conviction,

Father was on post-release control for a conviction of unlawful sexual contact with a minor.
                                                 2


         {¶4}   Both children were adjudicated dependent and placed in the temporary custody of

MCJFS. Because Father had a long history of domestic violence and drug-related convictions,

the case plan focused primarily on him demonstrating that he could control his anger and

maintain sobriety. Father failed to cooperate with MCJFS, however, and continued to exhibit

hostile and intimidating behavior toward caseworkers, the mother of his children, and other

service providers.   Father did not submit to drug testing as required and admitted that he

continued to use alcohol. Father admitted that he continued to drink alcohol because that was his

right.

         {¶5}   On November 9, 2017, MCJFS moved for permanent custody of both children.

Shortly afterward, Father was arrested, and later convicted, of operating a vehicle while under

the influence of alcohol. The final dispositional hearing was continued by agreement of the

parties so that MCJFS could conduct a home study of a potential kinship placement for the

children. The matter ultimately proceeded to a hearing during July 2018.

         {¶6}   Following a four-day hearing, the trial court terminated parental rights and placed

both children in the permanent custody of MCJFS. Father appeals and raises one assignment of

error.

                                                II.

                                      Assignment of Error

         The trial court erred and abused its discretion by terminating Father’s
         parental rights and granting permanent custody to [MCJFS].

         {¶7}   Father’s sole assignment of error is that the trial court’s permanent custody

decision was not supported by the evidence presented at the hearing. Although he states both an

abuse of discretion and manifest weight standard of review, the appropriate standard of review to

address the argument that he has raised is whether the judgment is against the manifest weight of
                                                 3


the evidence. In re T.K., 9th Dist. Summit No. 28720, 2017-Ohio-9135, ¶ 7. To determine

whether the permanent custody judgment is against the manifest weight of the evidence, this

Court “weighs the evidence and all reasonable inferences, considers the credibility of witnesses

and determines whether in resolving conflicts in the evidence, the [finder of fact] clearly lost its

way and created such a manifest miscarriage of justice that the [judgment] must be reversed and

a new [hearing] ordered.” (Internal citations omitted.) Id.

       {¶8}    Before a juvenile court may terminate parental rights and award permanent

custody of a child to a proper moving agency it must find clear and convincing evidence of both

prongs of the permanent custody test: (1) that the child is abandoned; orphaned; has been in the

temporary custody of the agency for at least 12 months of a consecutive 22-month period; the

child or another child in a parent’s custody has been adjudicated abused, neglected, or dependent

on three separate occasions; or the child cannot be placed with either parent within a reasonable

time or should not be placed with either parent, based on an analysis under R.C. 2151.414(E);

and (2) that the grant of permanent custody to the agency is in the best interest of the child, based

on an analysis under R.C. 2151.414(D). See R.C. 2151.414(B)(1) and 2151.414(B)(2); see also

In re William S., 75 Ohio St. 3d 95, 99 (1996).

       {¶9}    The trial court found that MCJFS satisfied the first prong of the permanent

custody test because, among other reasons, the children had been in the temporary custody of

MCJFS for more than 12 months of a consecutive 22-month period.                           See R.C.

2151.414(B)(1)(d). Father does not dispute that finding, which is fully supported by the record.

       {¶10} Instead, Father challenges the trial court’s finding that permanent custody was in

the best interest of both children. When determining the children’s best interest under R.C.

2151.414(D), the juvenile court must consider all relevant factors, including the interaction and
                                                 4


interrelationships of the children, their wishes, the custodial history of the children, the need for

permanence in their lives, and whether any of the factors set forth in R.C. 2151.414(E)(7) to (11)

apply to the facts of the case. R.C. 2151.414(D)(1); In re R.G., 9th Dist. Summit Nos. 24834 and

24850, 2009-Ohio-6284, ¶ 11.

        {¶11} Pursuant to the terms of his post-release control stemming from the domestic

violence conviction, Father was prohibited from having any contact with M.D., the victim of the

crime, and was permitted to have only supervised contact with P.C.             Because Father was

incarcerated two different times during this case, he had no contact with P.C. during those

periods.

        {¶12} The children are closely bonded to each other and had lived together in the same

foster home for more than two years. Several witnesses testified that the children were close to

the foster family and were doing very well in that home. The foster parents had engaged the

children in many activities, kept them on a consistent schedule, and worked with their counselors

and others to assure that their needs were met. Through ongoing counseling and the structure

and stability of the foster home, the mental health and behavior of each child had improved

significantly.

        {¶13} The paternal grandmother, who had visited the children during this case, testified

that the children were doing much better in the foster home and that she believed that they

should stay there. She recognized that M.D. had not felt safe living with Father. The children’s

mother also testified that M.D. was afraid of Father and that she believed the children should stay

with the foster family. She admitted that she and Father had not been good parents and that the

foster parents were meeting all of her children’s needs.
                                                 5


       {¶14} Each child had consistently expressed a desire to stay with the foster family.

M.D. had said that he feels safe in that home and that his only desire to see Father was for him to

apologize for harming him. The guardian ad litem also opined that permanent custody was in the

best interest of the children because the parents had made little progress on the goals of the case

plan, so reunification was not possible, and the children were thriving in the foster home.

       {¶15} For the first four years of M.D.’s life, Father was incarcerated for manufacturing

drugs and did not see the child. By the time of the hearing, the custodial history of the children

in this case had included more than two years living in the temporary custody of MCJFS. In

other words, M.D. had spent more than six years living outside Father’s custody, with little or no

contact, and P.C. had spent approximately half of his life living in a temporary placement during

this case. Both children needed a legally secure permanent placement and MCJFS had found no

suitable relatives to provide such a placement. Although Father proposed family friends to take

custody, they did not follow through with visitation or any recommended services until after

MCJFS moved for permanent custody.

       {¶16} During the lengthy period that this case was pending, Father made little effort to

work toward reunification and continued to exhibit the same problems that existed when this

case began. He had not resolved his anger management problems, nor had he achieved sobriety

and, in fact, was convicted of driving under the influence of alcohol while this case was pending.

Notably, Father accepted no responsibility for his children being removed from his custody or

for his domestic violence conviction. Although he had entered a plea of no contest, he testified

that he did not believe that he had abused M.D. because he “got a lot worse [discipline] growing

up.” He further testified that, under the same circumstances, he would probably hit the child

with a belt again because “[t]hat’s my right as a parent.”
                                                 6


       {¶17} The evidence before the trial court supported its conclusion that permanent

custody was in the best interest of these children. Father’s assignment of error is overruled.

                                                III.

       {¶18} Father’s assignment of error is overruled. The judgment of the Medina County

Court of Common Pleas, Juvenile Division, is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       JULIE A. SCHAFER
                                                       FOR THE COURT
                                            7


TEODOSIO, P. J.
CARR, J.
CONCUR.


APPEARANCES:

ERIC D. HALL, Attorney at Law, for Appellant.

AMANDA CASALINUOVO, Attorney at Law, for Appellee.

JEREMY SZUCS, Guardian ad Litem.